August 15, 1912. The opinion of the Court was delivered by
The plaintiff recovered a judgment in a magistrate's court for seventy-five cents overcharge of freight on washstands shipped from Savannah, Georgia, to Spartanburg, South Carolina, and fifty dollars, the penalty for such overcharge. On appeal the judgment was affirmed by the Circuit Court. The plaintiff admitted in his testimony that he paid the freight without objection. This admission was fatal for since the case was heard in the Circuit Court it has been decided in Hardaway v. SouthernRy. Co., 90 S.C. 475, that there can be no recovery for such overchange voluntarily paid. This conclusion renders unnecessary the other questions made by the appeal.
Reversed.
MR. JUSTICE WATTS disqualified.